IN THE SUPREME COURT OF THE STATE OF DELAWARE

PATRICIA O’ROURKE,                      §
                                        §     No. 91, 2022
            Plaintiff Below,            §
            Appellants,                 §     Court Below—Superior Court
                                        §     of the State of Delaware
            v.                          §
                                        §     C.A. No: N20C-08-064
PNC BANK,                               §
                                        §
            Defendants Below,           §
            Appellees.                  §

                         Submitted: November 2, 2022
                         Decided:   November 21, 2022

Before SEITZ, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                     ORDER
     This 21st day of November, 2022, after consideration of the parties’ briefs and

the record on appeal, it appears to the Court that the judgment of the Superior Court

should be affirmed on the basis of and for the reasons stated in its February 15, 2022

Memorandum Opinion.

     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Gary F. Traynor
                                                    Justice